Citation Nr: 1752259	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at 
St. Vincent's Medical Center on April 12, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1973 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 decision of the Department of Veterans Affairs (VA) North Florida/ South Georgia Veterans' Health System.


FINDING OF FACT

Private medical treatment expenses incurred at St. Vincent's Medical Center on April 12, 2013 did not constitute emergent care.


CONCLUSION OF LAW

The criteria for reimbursement for private medical treatment expenses incurred at St. Vincent's Medical Center on April 12, 2013 have not been met. 
38 U.S.C. §§ 1725, 1728, 5107(b) (West 2012); 38 C.F.R § 17.1002 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See the November 2013 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  Records pertaining to the claim are associated with the claims file and the Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

There are two potentially applicable statutory provisions under which reimbursement could be authorized, 38 U.S.C. §§ 1725, and 1728. 

Under 38 U.S.C. § 1728, reimbursement for hospital care or medical services not previously authorized is provided for the customary and usual charges of emergency treatment from non-VA sources where such emergency treatment was rendered to a veteran in need thereof for any of the following: service-connected conditions; nonservice-connected disabilities associated with and aggravating a service-connected disability; any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C 
§ 1728 (a); 38 C.F.R. §§ 17.120 -17.132. 

The other provision, 38 U.S.C § 1725, authorizes payment or reimbursement for qualifying emergency treatment provided for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C § 1725 (a).  Statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008.

To establish entitlement under 38 U.S.C.A. § 1725 and 38 U.S.C. § 1728, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725  (f)(1).

Here, reimbursement of medical expenses is not warranted under either statute at the onset because the Veteran's right ankle condition did not require emergency treatment on April 12, 2013 at St. Vincent's hospital.

A March 29, 2013 VA treatment note reflects that the Veteran's right ankle was swollen and painful.  The Veteran was instructed to go to Lake City VA ER or Gainesville VA ER.

April 12, 2013 medical records from St. Vincent's hospital reflect that the Veteran injured his ankle March 28, 2013.  The current visit was classified as non-urgent, for moderate right ankle pain and swelling.  Diagnosis was closed fracture of the ankle.  Pain medication was prescribed.

An April 12, 2013 VA note reflects that the Veteran communicated that he was being treated at a private hospital, but it does not indicate that the Veteran was directed to receive private care by VA due to an emergency.

The Board acknowledges the Veteran's statement that on April 13, 2013 he broke his ankle and was advised at the VA hospital that they were unable to treat the condition and he should go to the nearest emergency room for help.

However, the objective evidence of record establishes that the Veteran suffered injury to his ankle two weeks prior to seeking emergency room care at St. Vincent's hospital on April 12, 2013.  There is no indication VA at that time authorized that care, in fact, objective evidence supports that in March 2013, at the time of the original injury, VA advised the Veteran to seek emergency treatment at a VA facility.  While the Veteran had two weeks to seek non-emergency care there is no evidence that he did so.  Further, St. Vincent's hospital classified the April 12, 2013 care as non-urgent care.

There is no indication that the Veteran sought care at a VA facility in lieu of 
St. Vincent's on April 12, 2013.  Further, there is no indication that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board acknowledges that the Veteran was experiencing moderate pain and swelling of the right ankle.  However, the injury was sustained two weeks prior, and there is no indication that the Veteran sought treatment for the condition in those two weeks.  Therefore entitlement under 38 U.S.C.A. § 1725 and 38 U.S.C. § 1728 is not established as "emergency treatment" was not required nor given.  
38 U.S.C. § 1725  (f)(1).

The instant claim for reimbursement lacks legal merit, and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).









ORDER

Reimbursement for private medical treatment expenses incurred at St. Vincent's Medical Center on April 12, 2013 is denied.




___________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


